Citation Nr: 0301371	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-02 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for plantar 
fasciitis with heel spurs and hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to August 
2000.  

This case comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which claims for 
entitlement to service connection for pes planus and 
plantar fasciitis were denied.

A personal hearing was conducted at the RO in June 2001.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of 
the veteran's claims for service connection has been 
obtained and examined, and all due process concerns as to 
the development of the claims have been addressed.

2.  Pes planus existed prior to the veteran's military 
service and did not increase in disability beyond the 
normal progression of the disease during his period of 
military service. 

3.  Plantar fasciitis existed prior to the veteran's 
period of military service and did not increase in 
disability beyond the normal progression of the disease 
during his period of military service.



CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2001).

2.  Plantar fasciitis was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. § § 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303 (2002).  In addition, certain disorders 
may be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

In general, establishing service connection for a 
disability requires the existence of a current disability 
and a relationship or connection between that disability 
and a disease or injury incurred in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Generally, veterans are presumed to have entered service 
in sound condition as to their health.  See 38 U.S.C.A. § 
1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of soundness contemplates that all 
veterans will be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated by such service.  See also 38 C.F.R. § 
3.304(b).

I.  Entitlement to Service Connection for Pes Planus

The veteran contends that although it was reported that he 
has a history of mild asymptomatic pes planus at 
enlistment, he had not received treatment for a foot 
disability before service.  He maintains that he began to 
have severe problems with his feet as a result of his 
military training, and that this represents an aggravation 
of his foot disability known as pes planus.

The presumption of soundness only attaches where there has 
been an induction physical examination in which a 
subsequently reported condition was not detected.  In this 
case, the veteran's December 1999 induction examination 
report stated that the veteran had mild, asymptomatic pes 
planus.  The examination report also noted that the 
veteran denied any significant history of a foot disorder.  
Therefore, the Board finds that the presumption of 
soundness does not attach as to the veteran's pes planus.     

When a condition is properly found to have been 
preexisting, the presumption of aggravation provides that 
a preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
(2001); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear and 
unmistakable evidence is required to rebut the presumption 
of aggravation in service where the pre-service disability 
underwent an increase in severity during service.  See 38 
C.F.R. § 3.306(b) (2001); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the 
government must point to a specific finding that the 
increase in disability was due to the natural progression 
of the disease). 

"Flare-ups" of a preexisting condition do not constitute 
aggravation if there is no increase in severity of 
underlying disability.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation also may not be conceded 
where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  See 38 C.F.R. § 
3.306(b) (2001).

Service medical records reflect that the veteran received 
an expeditious discharge from active service for medical 
reasons in July 2000.  After full consideration of the 
veteran's records, the Medical Evaluation Board made the 
specific finding that the veteran suffered from 
symptomatic pes planus which existed prior to military 
service and that the disability was not permanently 
aggravated by service.

A July 2001 VA examination report noted that the veteran's 
foot problems had caused functional impairment which 
precluded him from performing prolonged standing, walking, 
running, or impact aerobic exercises.  However, the 
examination report does not state that the veteran's pes 
planus was aggravated in service beyond the normal 
progression of the disability.        

Competent medical evidence shows that the veteran's foot 
disability pre-existed military service and was not 
permanently aggravated by service.  Service medical 
records, specifically the decision of the Medical 
Evaluation Board, provide the clear and unmistakable 
evidence that the veteran's foot disability was not 
aggravated by military service beyond the normal 
progression of the disease.  The Board finds that the 
veteran is not entitled to service connection for 
residuals of pes planus.  

II.  Entitlement to Service Connection for Plantar 
Fasciitis

The veteran contends that he began to have severe problems 
with bilateral heel pain, including heel spurs and 
hammertoes, as a result of his military training.  He 
states that these symptoms represent an inservice 
incurrence or in the alternative, inservice aggravation, 
of his heel disability known as plantar fasciitis.

As discussed above, the presumption of soundness only 
attaches where there has been an induction physical 
examination in which a subsequently reported condition was 
not detected.  In this case, the veteran's December 1999 
enlistment examination report did not note the existence 
of plantar fasciitis.  Therefore, the Board finds that the 
presumption of soundness attaches to the veteran's claim 
for the disability of plantar fasciitis.  

The Board must next determine whether, under 38 U.S.C. § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a 
disease or injury existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's heel 
disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that the 
veteran's foot disability existed prior to service should 
be based on "thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  
See 38 C.F.R. § 3.304(b)(1).

In July 2000, the Medical Evaluation Board made the 
specific finding that the veteran suffered from persistent 
plantar fasciitis, which existed prior to military 
service, and that the disability was not permanently 
aggravated by service.  The July 2001 VA examination 
stated that the veteran suffered from mild bilateral 
calcaneal bony spurs.  The examination report did not 
state that the veteran's plantar fasciitis was aggravated 
beyond the natural progression of the disease during his 
military service.  The veteran submitted a private medical 
opinion from June 2001.  In his opinion, Dr. Shader stated 
that, by history from the veteran, he concluded that the 
veteran's plantar fasciitis was incurred during active 
military duty.  

Competent medical evidence shows that the veteran's heel 
disability pre-existed military service.  Service medical 
records, specifically the decision of the Medical 
Evaluation Board in July 2000, provide clear and 
unmistakable evidence that the veteran's heel disability 
pre-existed his military service and was not permanently 
aggravated by that service.  Dr. Shader's opinion to the 
contrary - that the plantar fasciitis was incurred during 
the veteran's active military service - is based solely on 
the history given by the veteran, which is not consistent 
with the contemporaneous medical records from service.  
Consequently, his opinion is outweighed by the other 
medical evidence of record.  The Board finds that the 
veteran is not entitled to service connection for plantar 
fasciitis.

The Board acknowledges the veteran's complaints of pes 
planus and plantar fasciitis.  The veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between events during service and his current foot and 
heel disabilities.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. §§ 3.303, 3.304, 3.306 with 
respect to the relationship between events that occurred 
during service and his current complaints of pes planus 
and plantar fasciitis.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The veterans' statements qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)(1)).  
Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)(2)).  
Competent medical evidence is considered more probative 
than competent lay evidence.

In brief, the record shows that the veteran's foot and 
heel disabilities were not incurred in or aggravated by 
his brief period of active service.  The veteran's service 
medical records reflect that he suffered from two 
disabilities, pes planus and plantar fasciitis, which pre-
existed his military service and were not permanently 
aggravated by his military service.  VA treatment records 
as well as a private physician's opinion do not provide 
any competent medical evidence that the veteran's current 
foot and heel disabilities started in service or were 
aggravated beyond the normal progression of the disease 
during service.  Consequently, the veteran's claims of 
service connection for pes planus and plantar fasciitis 
must be denied.   

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2001).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, the 
provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the RO 
advised the veteran of the evidence necessary to support 
his claims for entitlement to service connection for pes 
planus and plantar fasciitis.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
In this regard, the RO sent the veteran a Supplemental 
Statement of the Case dated in August 2001 that notified 
the veteran of the type of evidence necessary to 
substantiate his claims.  It informed him that it would 
assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in which the Court vacated and remanded 
the Board's decision for VA to obtain additional records, 
i.e., Social Security records, and noted that 
communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  
In this case, there is no additional development needed.  
Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds 
that VA's duties to assist the claimant and to notify him 
of the evidence necessary to substantiate his claim has 
been satisfied.


ORDER

Entitlement to service connection for pes planus is 
denied.  Entitlement to service connection for plantar 
fasciitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

